Citation Nr: 1516083	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-15 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for degenerative joint disease cervical spine, in excess of 10 percent prior to February 1, 2012, in excess of 20 percent from February 1, 2012 to June 19, 2013, and in excess of 30 percent from June 20, 2013.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 10 percent evaluation for the Veteran's degenerative joint disease of the cervical spine.  A subsequent October 2013 rating decision awarded a 20 percent evaluation effective February 1, 2012 and a 30 percent evaluation effective June 20, 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the period prior to February 1, 2012, the Veteran's degenerative joint disease, cervical spine manifested with functional forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; but not forward flexion of the cervical spine 30 degrees or less, combined range of motion of the cervical spine 170 degrees of less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis, or abnormal kyphosis, favorable ankylosis of the entire cervical spine; or any incapacitating episodes. 

2.  For the period from February 1, 2012 to March 20, 2013, the Veteran's degenerative joint disease, cervical spine manifested with functional forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than 170; but not forward flexion of the cervical spine less than 15 degrees, favorable ankylosis of the entire cervical spine; or any incapacitating episodes.

3.  For the period from March 21, 2013, the Veteran's degenerative joint disease, cervical spine manifested with functional forward flexion of the cervical spine of 15 degrees or less; but not unfavorable ankylosis of the entire cervical spine; or any incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent prior to February 1, 2012 for degenerative joint disease, cervical spine, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for an increased disability rating in excess of 20 percent from February 1, 2012 to March 20, 2013 for degenerative joint disease, cervical spine, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).

3.  The criteria for an increased disability rating of 30 percent from March 21, 2013 to June 19, 2013, for degenerative joint disease, cervical spine, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).

4.  The criteria for an increased disability rating in excess of 30 percent from June 20, 2013 for degenerative joint disease, cervical spine, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the December 2011 rating decision on appeal, a November 2010 letter provided the Veteran with notice of the information and evidence needed to substantiate his claims.  Consistent with Dingess and Vazques-Flores v. Peake, 22 Vet. App. 37 (2008), this letter included notice of the process in which VA assigns disability evaluations and effective dates, and further information on the evidence needed to make a decision, consistent with the finding.  Consequently, VA has met the duty to notify.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, lay statements, private treatment records, and VA treatment records have been obtained and associated with the record.  A VA examination was most recently afforded in November 2010.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, while evidence received since the most recent November 2010 examination indicates that the Veteran's condition has worsened significantly, the evidence received was in the form of private treatment records which contain appropriate objective medical evidence needed to evaluate the Veteran's disability.  The Veteran has not asserted that his condition has worsened since his most recently submitted private treatment records.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Generally Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Deluca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.

III.  Increased Rating of the Cervical Spine

The Veteran submitted an October 2010 claim for an increased evaluation of his cervical spine disability.  The Veteran is currently rated at 10 percent from July 1, 1995, 20 percent from February 1, 2012, and 30 percent from June 20, 2013 for degenerative joint disease, cervical spine, under Diagnostic Code 5242.  As a result, the Veteran's disability will be evaluated under the General Formula for Diseases and Injuries of the Spine.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  There has been no documentation of incapacitating episodes, and as a result, an evaluation will be made under the General Rating Formula.

Under the General Rating Formula, a cervical spine injury is rated as follows: 

A 10 percent evaluation is warranted where forward flexion of the cervical spine is greater than 30 degrees but not greater than 45 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.

The rating criteria further explain under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.

For the reasons explained below, the Board finds that the Veteran is entitled to an evaluation of 10 percent for the period prior to February 1, 2012, an evaluation of 20 percent for the period from February 1, 2012 to March 20, 2013, and an evaluation of 30 percent from March 21, 2013.

Period Prior to February 1, 2012

The Veteran is currently evaluated at 10 percent for this time period.

At the Veteran's November 2010 VA examination, the Veteran reported moderate pain at the mid to lower neck that occurred at the end of the day, with moderate stiffness throughout the neck.  Gait, posture, position of the head, curvatures of the spine, and symmetry in appearance were all normal.  Symmetry and rhythm of spinal motion was abnormal due to limited side to side movement with hesitant motion.  

There was no ankylosis of the cervical spine.  Forward flexion of the cervical spine was 45 degrees, extension was 45 degrees, left and right lateral flexion were 20 degrees, left and right lateral rotation were 60 degrees.  Pain and lack of endurance were noted after repetitive motion testing, however there was no additional loss in degree of motion.  Painful motion, tenderness, abnormal movement, and guarding of movement were noted, however, there was no indication that guarding led to abnormal gait or contour.  There was no instability of the spine noted.  

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent for the period prior to February 1, 2012 is not warranted.  Objective findings from the Veteran's VA examinations are consistent with a 10 percent evaluation, but no greater.  Forward flexion, even with pain and after repetitive testing, is greater than 30 degrees, the combined range of motion of the cervical spine is greater than 170 degrees, and there is no ankylosis of the cervical spine.

In reaching this conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination report in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  



Period from February 1, 2012 to March 20, 2013

The Veteran is currently evaluated at 20 percent for this time period.  The medical evidence of record consists of private treatment records submitted by the Veteran.
There were no findings of compression or distraction.  Moderate restrictions in passive vertebral mobility of the mid-cervical spine, with increased motion in lower cervical spine during cervical motion were noted.  The Veteran was reported to have been making progress in physical therapy, but a work incident led to a setback.  
Pain was documented as constant with increased symptoms upon rotation of the cervical spine.  Pain was reported as worsening with prolonged positioning, rotation of the head, and at night when the Veteran tried to sleep.  Constant pain level was noted as a 7 out of 10.

Range of motion findings as of February 1, 2012 were noted as forward flexion 22 degrees, extension 15 degrees, right rotation 50 degrees, left rotation 30 degrees, right and left side bending 20 degrees.  Pain was reported on all motion except forward flexion, and pain was worse upon rotation and side bending.

Range of motion findings on April 5, 2012 were noted as forward flexion 25 degrees, extension 20 degrees, right rotation 50 degrees, left rotation 32 degrees, right side bending 23 degrees, and left side bending 17 degrees.  Pain was reported on all motion except forward flexion, and pain was worse upon rotation and side bending.

Based on the evidence of record, the Board finds that an evaluation in excess of 20 percent for the period from February 1, 2012 to March 20, 2013 is not warranted.  Objective findings from the Veteran's VA examinations are consistent with a 20 percent evaluation, but no greater.  Forward flexion even with pain and after repetitive testing is greater than 15 degrees, the combined range of motion of the cervical spine is greater than 120 degrees, and there is no ankylosis of the cervical spine.

In reaching this conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination report in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Period from March 21, 2013

The Veteran was originally evaluated at 20 percent for the period from March 21, 2013 to June 19, 2013 and at 30 percent from June 20, 2013.  However, as noted, the Board finds that an evaluation of 30 percent for the entire period from March 21, 2013 is warranted.  The medical evidence of record consists of private treatment records submitted by the Veteran.

A May 2, 2013 fax submitted by the Veteran documents forward flexion 25 degrees, extension 30 degrees, right rotation 30 degrees, left rotation 35 degrees, right side bending 25 degrees, and left side bending 15 degrees.  

The May 2013 fax documented range of motion findings upon initial evaluation as forward flexion 15 degrees, extension 45 degrees, right rotation 55 degrees, left rotation 30 degrees, right side bending 20 degrees, and left side bending 20 degrees.  The initial treatment date was noted as March 21, 2013.

A June 20, 2013 treatment record documents range of motion findings upon initial evaluation as forward flexion 15 degrees, extension 36.7 degrees, right rotation 13.3 degrees, left rotation 2.3 degrees, left lateral flexion 3.7 degrees, and right lateral flexion 4 degrees.  There was no ankylosis of the cervical spine.

Based on the evidence of record, the Board finds that an evaluation of 30 percent, but no higher, is warranted for the time period from March 21, 2013.  Objective findings from the Veteran's VA examinations are consistent with a 30 percent evaluation, but no greater.  Functional forward flexion is limited to 15 degrees. There is no evidence of unfavorable ankylosis of the cervical spine, which would be necessary for a 40 percent evaluation.

In reaching this conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination report in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

V.  Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his degenerative joint disease cervical spine.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected degenerative joint disease of the cervical spine are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cervical spine disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  These include functional limitation as a result of limitations from range of motion and additional factors such as pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, the Veteran's current ratings are adequate.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for degenerative joint disease cervical spine, in excess of 10 percent prior to February 1, 2012 is denied.

Entitlement to an increased rating for degenerative joint disease cervical spine,  in excess of 20 percent from February 1, 2012 to March 20, 2013 is denied.

Entitlement to an increased rating for degenerative joint disease cervical spine of 30 percent from March 21, 2013 to June 19, 2013 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an increased rating for degenerative joint disease cervical spine,  in excess of 30 percent from June 20, 2013 is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


